September 27, 2011 nSouth Surrey 1688 – 152nd Street Suite 306 South Surrey, BC CanadaV4A 4N2 Phone Fax Securities and Exchange Commission treet, N.E. Washington, D.C.20549 U.S.A. Dear Ladies and Gentlemen: Re: Kedem Pharmaceuticals Inc. (the “Company”) This letter confirms that we have reviewed Item 4.01, Changes in Registrant’s Certifying Accountant, of the Company’s Form 8-K dated September 27, 2011 and are in agreement with the statements made therein as it pertains to our firm. Yours very truly, /s/ UHY LDMB ADVISORS INC.
